DETAILED ACTION
Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

US6006247 teaches: a method for context saving. 
US7478388 teaches: a method of saving contexts and virtual address mapping.

The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 1: 

wherein the controller includes a thread manager to perform a preparation operation on a first thread included in a task in response to a request for processing the task, request the storage device to process the first thread on which the preparation operation has been performed, perform a preparation operation on at least one subsequent thread following the first thread while the storage device processes the first thread, and store context data of the first thread and the at least one subsequent thread in the swap memory, wherein the task includes the first thread and the at least one subsequent thread, and the preparation operation includes an address mapping operation.”

The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 8: 

“a storage device; a controller to control data input and output operations of the storage device; and at least one swap memory provided in an outside of the controller, wherein the controller includes a thread manager to perform a preparation operation on a target thread to be processed by the storage device, request the storage device to process the target thread on which the preparation operation has been performed, store is context data of the target thread in the at least one swap memory, and perform a preparation operation on a subsequent thread following the target thread during at least a part of a duration that the storage device processes the target thread, wherein the preparation operation includes an address mapping operation.”

The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 13: 

“receiving, by a controller, an event for processing a task including at least one thread; performing, by the controller, a preparation and attribute confirmation operation on a first thread of the task, the preparation and attribute confirmation operation including an address mapping operation for a storage device which is to process the first thread; determining, by the controller, whether or not a target region of the storage device to process the first thread is in an idle state when the first thread is a thread which needs to access the storage device; requesting the target region to process the first thread and storing context data of the first thread in a swap memory when the target region is in the idle state, by the controller; and performing, by the controller, the preparation and attribution confirmation operation on a subsequent thread following the first thread during at least a part of a duration that the target region processes the first thread, wherein the swap memory is provided in an outside of the controller.”

The rest of dependent claims (not mentioned above) are allowable by virtue of base claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196